*1335Petitions for rehearing having been filed and a member of this Court in active service having requested a poll on whether this case should be reheard en banc, and a majority of the judges of this Court in active service who are not disqualified having voted in favor of granting rehearing en banc, IT IS ORDERED that this case will be reheard en banc. The panel's opinion is VACATED.Judges Marcus, Rosenbaum, Julie Carnes, and Jill Pryor having recused themselves, did not participate in the poll.